Title: To James Madison from Anonymous, 8 May 1808
From: Anonymous
To: Madison, James



My dear Sir,
New-York 8th. May 1808.

The result of the election, in three of the counties which have felt the tyranny of De Witts council of appointment, & the Apostacy of Masters Marston, led all parties to calculate on the triumph of federalism in this State.
Subsequent information from the western District leaves no doubt on my mind of a very small majority for the Republican party in the Assembly.  The Senate are sound.
I am happy to learn from a conversation I had with Dr. Mitchill yesterday that he is a firm friend to our cause.  He is open in declaring his abhorence and detestation of Marstons Marsters Conduct, who under the Cloak of republicanism, has injured the party more than firm federalists could have done in his place in Congress.
Judge Ambrose Spencer, lately married to De Witt Clinton’s Sister, has mooved to this City.  A Presidential Caucus was held at his House last evening composed of Judge Tamage, De Witt Clinton, James Cheetham, Richard Riker, Junius Wortman Josiah Masters Old George Clinton G. S. Mumford &c &c &c.  What their pricise plans & projects are I know not.  Masters speaks bold of their success.  I have no doubt of their giving us a great deal of trouble.  I know them capable of every species of villainy,bribery & corruption, calumny & detraction, poison & the dagger would be with them simple means to elevate themselves to power.
I may in all probability obtain a Spy upon them, to enable me more readily to counteract their deep & wicked intrigues against the deliberate choice of the people.
I am fully convinced that the old man is unsted.  Should Massachusetts prove healthy a well I hope & flatter myself that Sullivan may yet be nominated for Vice President.
I pledge you my honour, that the old man & his friends above mentioned, occationally speak of Mr. Jeffersons private & political character and administration in the most disrespectful manner.  I am therefore, still of opinion that if you perceive from the elections going on in the eastern States that there is not virtue in the people or rather their leaders to immediate make renewed attemps at negotiation. If the contemptable protesting junto, aided by a De Witt Clinton & Spencer can lie and intrigue away a regular nomination of the party, and Succeed with a vain old man in his dotage & one that never was a Scientific Statesman, or ever qualified in his best days for the office of President, I say in such a case I think I should leave my native State, and perhaps my country.  Yours in haste,

H.

